Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 January 19, 2010 Date of Report (Date of earliest event Reported) L & L Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 000-32505 91-2103949 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 130 Andover Park East, Suite 101, Seattle WA 98188 (Address of principal executive offices) (Zip Code) (206) 264-8065 Registrants Telephone Number, Including Area Code L & L INTERNATIONAL HOLDINGS, INC. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Forward Looking Statements This Form 8-K and other reports filed by L & L Energy, Inc., formerly L & L International Holdings, Inc. (the Registrant or Company) from time to time with the Securities and Exchange Commission (collectively the Filings) contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, the Registrants management as well as estimates and assumptions made by the Registrants management. When used in the Filings, the words anticipate, believe, estimate, expect, future, intend, plan, or the negative of these terms and similar expressions as they relate to the Registrant or the Registrants management identify forward looking statements. Such statements reflect the current view of the Registrant with respect to future events and are subject to risks, uncertainties, assumptions, and other factors (including the risks contained in the section of the Registrants Form 10-K entitled Risk Factors) relating to the Registrants industry, the Registrants operations and results of operations, and any businesses that may be acquired by the Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended, or planned. Although the Registrant believes that the expectations reflected in the forward looking statements are reasonable, the Registrant cannot guarantee future results, levels of activity, performance, or achievements. Except as required by applicable law, including the securities laws of the United States, the Registrant does not intend to update any of the forward looking statements to conform these statements to actual results. Item 1.01 Entry into a Material Definitive Agreement L&L through Baoxing Co., a subsidiary, entered an agreement to subcontract the operation of Ping Yi Coal Mine in China (Ping Yi). Ping Yi is a profitable, operating coal mine, which has a mining capacity of 150,000 tons annually. The Company is to provide capital, management skills and take operational profit, or loss of the Ping Yi operation under the agreement. The management believes that the agreement meets the criteria of FIN 46; Consolidation of Variable Interest Entities, and therefore Ping Yis revenue, profit, or loss can be consolidated to L&L financial statements as a variable interest entity. It is expected the agreement would generate approximate $15 Million USD revenue per year, using $100 per ton coal price as a basis. The above provides only a brief description of the agreement. A full English translation of the Agreement is attached hereto as Exhibit 10.1. Copy of the governing agreement, in Chinese, is available in L&Ls office. Item 9.01 Financial Statements and Exhibits Exhibit: 10.1 Subcontracting Contract between Guizhou Province Pan County Pingguan Town Ping Yi Coal Mine and Yunnan Province Fuyuan County Baoxing Economic and Trade Co, Ltd. (English Translation). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. L & L ENERGY, INC. (Registrant) Date: January 19, 2010 By: /s/ Dickson V. Lee Dickson V. Lee, Chief Executive Officer
